DETAILED ACTION
Re Application number 16/231308, this action responds to the RCE dated 10/18/2021.
At this point, claims 1 and 9 have been amended.  Claims 2-3, 10-11, 17, and 22 have been cancelled.  Claims 1, 4-9, 12-16, 18-21, and 23-27 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Examiner notes Applicant’s amended claims dated 10/18/2021; in view of the amendments, Examiner’s prior rejections under 35 USC § 112 have been rendered moot, and are accordingly withdrawn, except where noted below.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “generating a second transaction record of writing the third data into a third memory region, by including at least both the second hash value and the third hash value in the second transaction record” (lines 4-6).  This limitation is indefinite, for 3 reasons.  First, it is unclear whether “a second transaction record of writing the third data” refers to the previously disclosed “second transaction record associated with writing the first data”; Applicant is respectfully requested to clarify whether these refer to the same record; if not, clear differentiating language should be used.  Second, Applicant has not previously disclosed that the third hash value is in the second transaction record; accordingly, it is unclear whether this limitation is intended to be an indirect way of saying that the third hash value is stored in the second transaction record, or if it is a typographical error, and should be referring to the second hash value in the second transaction record.  Third, this limitation appears to be circular – the second transaction record is generated by using hash values stored in the second transaction record.	

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US 2015/0019797 A1).

Re claim 1, Huang discloses the following:
A solid state drive, comprising: (p. 1, ¶ 3).  The SSD is a solid state drive;
a plurality of memory regions, including a first memory region and a second memory region; and (p. 1, ¶ 4).  The SSD is divided into a plurality of blocks, pages, and/or sectors.  Any of these can be interpreted as “memory regions” (first/second memory region);
a controller configured to generate, using a hash function, a first hash value of first data stored in the first memory region (Fig. 1, controller 106, de-dupe 140; p. 2, ¶ 23 and 27).  The controller contains the de-dupe module (p. 2, ¶ 23).  The de-dupe module in turn contains a hasher which generates a unique signature (first hash value) through a hashing operation (hash function) (p. 2, ¶ 27).  The de-dupe module creates a signature (hashes) for a valid page (first memory region) (p. 2, ¶ 27);
wherein the controller is further configured to write the first hash value to a memory region of the plurality of memory regions, or to a cache, or both (Fig. 1, de-dupe 140; p. 2, ¶ 27).  The de-dupe module, which is part of the controller, stores the signature (first hash value) in the signature table, which is memory in the SSD, so it is a memory region;
wherein the controller is further configured to perform an operation to copy the first data from the first memory region to the second memory region as second data (Fig. 8; p. 3, ¶ 35-36).  When a duplicate of data at a first location is detected at a second location, the data is de-duplicated by updating a pointer for the first memory region to point to the second memory region, thus de-duplicating the data.  Examiner interprets this to be “copying”, as the term “copying” is broad enough to encompass logical copying (i.e. updating pointers to point to a copy of data somewhere else);
wherein the controller is further configured to validate, during the operation and using the first hash value, the second data copied into the second memory region (Fig. 8; p. 3, ¶ 35-36).  Huang discloses comparing the hash for valid data in the block marked for deletion (first memory region) to other hashes in the signature table to determine if there is a matching valid page (second data) in another block (second memory region).  The garbage collection/de-duplication of Huang is “an operation to write the first data from the first memory region to the second memory region”, because it is designed to logically transfer valid data from the block marked for deletion to another block (second block) storing a matching copy of the valid data (second data) by updating the pointer to point to the second data, and deleting the first data (p. 3, ¶ 35-36);
wherein the controller is configured to erase the first data from the first memory region after a determination that the second data is valid in view of the first hash value (p. 3, ¶ 36).  After a determination is made as to which valid pages match de-duplicated data elsewhere (after a determination that the second data is valid), the first memory region can be erased;
the first memory region is a first block of flash memory of the solid state drive, the second memory region is a second block of flash memory of the solid state drive; and (p. 3, ¶ 35).  The block marked for deletion is the first memory region, and the block containing the duplicate data (second data) is the second memory region;
the operation erases the first block of flash memory after the second data is stored in the second block; and (p. 3, ¶ 35).  After confirming that the duplicate (second) data is stored in the other block (second block), the block marked for deletion (first block) can be erased;
the first block includes one or more first pages storing the first data and one or more second pages that have invalid data; and the operation erases the first block of flash memory to at least claim a storage capacity corresponding to the one or more second pages (p. 3, ¶ 35-36; p. 4, ¶ 47).  The block marked for deletion (first block) contains a combination of valid (first data) and invalid (second data) pages (p. 4, ¶ 47).  The entire block is then erased (p. 3, ¶ 36).  All the invalid data pages (second pages) are reclaimed in this process.

Re claim 4, Huang discloses the solid state drive of claim 1, and further discloses a cache memory configured to store the second data; wherein the second data is a version of the first data retrieved from the first memory region (p. 5, ¶ 57).  The data buffer (cache) buffers valid pages (a version of first data retrieved from the first memory region).

Re claim 5, Huang discloses the solid state drive of claim 4, and further discloses that the controller is configured to generate a second hash value of the second data and compare the second hash value to the first hash value to validate the second data (p. 2, ¶ 27; p. 3, ¶ 35-36).  The de-dupe module of the controller calculates hashes for valid pages in various blocks (including the second data), and stores them in the signature table (p. 2, ¶ 27).  During a de-dupe of a garbage collection operation, the first hash for the first data is compared to entries in the signature table to detect a match between the first hash and a second hash.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Taylor et al (US 9678968 B1).

Re claim 6, Huang discloses the solid state drive of claim 5, but does not explicitly disclose the timing for calculating the second hash value.

Taylor discloses that the controller is configured to generate the second hash value during writing the second data into the second memory region (col. 1, ln. 66 to col. 2, ln. 5; col. 44, ln. 62 to col. 45, ln. 16).  Whenever new data are written (e.g. a second memory region), a hash (e.g. a second hash value) is calculated and added to the hash table (col. 44, ln. 62 to col. 45, ln. 16).  This is handled by the filesystem, which is in turn managed by controllers (col. 1, ln. 66 to col. 2, ln. 5).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the controller handling de-duplication of Huang to generate the hashes for data as they are written to storage, as in Taylor, because it would be applying a known technique to improve a similar device in the same way.  Huang discloses a controller that uses hashes to perform de-duplication during data migration.  Taylor discloses a controller implementing an improved version of de-duplication that generates hashes at the time new data is written.  It would have been obvious to one having ordinary skill in the art that calculating the hash at the time of initially writing data would yield the predictable improvement of ensuring that hashes would already be available for comparison during de-duplication, and would not need to be calculated on the fly during de-duplication.

Re claim 8, Huang discloses the solid state drive of claim 5, but does not specifically disclose generating the second hash after copying data from the cache.

Taylor discloses that the controller is configured to generate the second hash value based on the second data stored in the second memory region after the second data is copied into the second memory region from the cache memory (col. 18, lns. 19-43; col. 44, ln. 62 to col. 45, ln. 16).  Data is initially stored in cache, and can then be flushed (copied to second memory region) (col. 18, lns. 19-44).  After new data is written to storage, a corresponding hash (second hash value) is added to the hash table (generated).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the controller handling de-duplication of Huang to generate the hashes for data as they are written to storage, as in Taylor, because it would be applying a known technique to improve a similar device .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Harmer et al (US 7010655 B1).

Re claim 7, Huang discloses the solid state drive of claim 5, but does not specifically disclose locking the cache.

Harmer discloses that the controller is configured to generate the second hash value based on the second data stored in the cache memory and lock the cache memory from changes after the determination that the second data is valid in view of the first hash (Fig. 4).  The system generates hashes for objects (data) (Fig. 4, step 401).  If a match is found in the buffer (cache), then it has had its hash value (second hash value) calculated), and it matches the first hash value (hash index of object to be accessed) (Fig. 4, step 407).  In the case of a match, the buffer (cache) is locked (Fig. 4, step 425).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the de-duplication hashing of Huang to lock the buffer (cache) in case of a hash match, as in Harmer, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Huang discloses implementing de-duplication using hashing, as well as buffering of valid data.  Harmer discloses an improved version of hashing that locks the buffer in the case of a hash match.  The buffer locking hashing method of Harmer would be applicable to the hashing of Huang, which also has a buffer for the .

Claims 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Perea-OcHoa (US 2018/0204416 A1)

Re claim 9, Huang discloses the following:
A method, comprising (p. 1, ¶ 6).  Huang discloses a method;
storing data in a first memory region of a memory system (p. 1, ¶ 4).  The memory is divided into a plurality of blocks/pages/sectors, which are “memory regions” which store data;
computing, using a first hash function, a first hash value of the first data stored in the first memory region (Fig. 1, controller 106, de-dupe 140; p. 2, ¶ 23 and 27).  The controller contains the de-dupe module (p. 2, ¶ 23).  The de-dupe module in turn contains a hasher which generates a unique signature (first hash value) through a hashing operation (hash function) (p. 2, ¶ 27).  The de-dupe module creates a signature (hashes) for a valid page (first memory region) (p. 2, ¶ 27);
storing the first hash value in the memory system (p. 2, ¶ 27).  The hash signatures (first hash value) are stored in the signature table;
performing an operation to copy the first data from the first memory region to the second memory region of the memory system as second data (Fig. 8; p. 3, ¶ 35-36).  See claim 1 above;
validating, during the operation and using the first hash function and the first hash value, the second data copied to the second memory region (Fig. 8; p. 3, ¶ 35-36).  See claim 1 above;
erasing the first data from the first memory region based at least in part on validating the second data using the first hash value (p. 3, ¶ 36).  After a determination is made as to which valid pages match de-duplicated data elsewhere (after validating the second data using the first hash value), the first memory region can be erased;

Huang does not specifically disclose calculating a second hash function from a first transaction record.

Perea-OcHoa discloses computing, using a second hash function, a second hash value by hashing a first transaction record associated with writing the first data into the first memory region, wherein the first transaction record includes the first hash value; and generating a second transaction record associated with writing the first data into the first memory region, wherein the second transaction record comprises at least the second hash value (p. 10, ¶ 134).  The system logs transactions using a blockchain, with each block (transaction record) containing a hash of the previous block, which accordingly contains a hash of the block before that.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the hashing de-duplication of Huang to implement a blockchain of linked hash transaction records, as in Perea-OcHoa, because Perea-OcHoa suggests that using a blockchain of linked records would provide a high degree of security with a high fault tolerance (p. 10, ¶ 134).

Re claim 12, Huang and Perea-OcHoa disclose the method of claim 9, and Huang further discloses the following:
storing third data in a memory region of the memory system (p. 2, ¶ 27).  Various valid pages in various valid blocks (third data) are stored in memory;
computing, using the first hash function, a third hash value of the third data; and (p. 2, ¶ 27).  A hash is calculated using the hashing operation (first hash function) for the various valid data, including the third data.

This limitation is indefinite, as noted above.  Examiner interprets it to mean calculating a third transaction record with a third hash based on the second transaction record.  Perea-OcHoa discloses a series of transaction records, each having a hash of the previous transaction record; this could be extended to any number of transaction records, including three.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Huan and Perea-OcHoa, for the reasons noted in claim 9 above.

Re claim 13, Huang and Perea-OcHoa disclose the method of claim 9, and Huang further discloses storing one or more copies of the first transaction record in the memory system, wherein the validating is based at least in part on the one or more copies (p. 2, ¶ 27-28).  The first hash value (first transaction record) is stored in the signature table in the memory device (in memory), and is used to validate whether additional copies of data exist in the memory.

Re claim 14, Haung and Perea-OcHoa disclose the method of claim 9, and Perea-OcHoa further discloses that the first transaction record further includes a time stamp of the writing the first data into the first memory region (p. 10, ¶ 134).  Each transaction record includes a timestamp of the transaction data (writing the data).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Huan and Perea-OcHoa, for the reasons noted in claim 9 above.

Re claim 15, Huang and Perea-OcHoa disclose the method of claim 9, and Huang further discloses that the first memory region is a first block of flash memory in a The block marked for deletion (first block of flash memory/first memory region) is subject to GC (garbage collection), and valid data is moved to the destination block (second block/second memory region).

Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Murase (US 2009/0019246 A1).

Re claim 16, Huang discloses the following:
A memory system, comprising: (Fig. 1, memory device 100);
a first memory region configured to store first data and (p. 3, ¶ 35-36).  The block marked for deletion (first block) contains valid data (first data);
a second memory region (p. 2, ¶ 27).  There are additional memory blocks (second memory region) storing other valid data;
a cache memory configured to store second data corresponding to  a version of the first data stored in the first memory region; and p. 5, ¶ 57).  The data buffer (cache) buffers (stores a version of) valid data (first data);
a controller configured to (Fig. 1, controller 106);
manage a first hash value of the first data stored in the first memory region; and (p. 2, ¶ 27-28).  The de-dupe module on the controller generates hashes for data and stores them into the signature table;
validate, using the first hash value, second data (p. 3, ¶ 35-36).  The de-dupe module on the controller compares a valid data hash to hashes of other data to determine if it is a duplicate;
wherein the controller is configured to move the first data from the first memory region to the second memory region based at least in part on validating the second data using the first hash value (p. 3, ¶ 35-36).  Valid data (first data) from a block marked for deletion (first memory region) is remapped (moved) to a second block (second memory region) containing a matching signature (hash).  Huang further discloses that valid data (first data, second data) can be buffered in the data buffer (p. 5, ¶ 57).  Accordingly, buffered data (second data) can also be in a second memory block (second memory region) that can be validated using the first hash value (p. 3, ¶ 35-36).

Huang does not specifically disclose validating data stored in the cache.

Murase discloses to validate, using the first hash value, second data stored in the cache memory (p. 3, ¶ 43; p. 4, ¶ 46).  The system compares hashes of the base volume (containing the first and second memory regions) to hashes of data in the cache to determine a match (validate).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the de-duplication hashing of Huang to calculate hashes when data is flushed from a buffer (cache), as in Murase, because Murase suggests that performing de-duplication on caches using hashes for buffered data would yield the improvement of allowing other areas of storage to be powered off, yielding conservation of energy (p. 2, ¶ 30-31).

Re claim 18, Huang and Murase disclose the system of claim 16, and Huang further discloses that the controller is configured to erase the first data from the first memory region after a determination that the second data is valid in view of the first hash value (p. 3, ¶ 35-36).  The block marked for deletion (first data) can be deleted, once a hash comparison confirmed that data exists in the second memory region, and the pointer is updated to point to the second memory region; this completes “moving” the data from the block marked for deletion to the other block.

Re claim 19, Huang and Murase disclose the system of claim 16, and Huang further discloses that the controller is configured to generate a transaction record of The hash signatures are records of having written the valid data into blocks (first memory region).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Murase, further in view of Lesavich et al (US 2016/0321654 A1).

Re claim 20, Huang and Murase disclose the system of claim 19, but do not specifically disclose a blockchain.

Lesavich discloses that the controller is configured to record the transaction record in a blockchain implemented in the memory system (Fig. 17).  Transactions are recorded using hashing to create a blockchain.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the hashing tracking of data of Huang combined with Murase to implement a blockchain record, as in Lesavich, because Lesavich suggests a plurality of advantages of implementing a blockchain record, including ability to converge on a consensus of a version of data, ability to determine if a transaction exists, automated conflict resolution, etc. (p. 28, ¶ 386, table 9).

Claim 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Murase, further in view of Gennaro et al (US 5937066 A).

Re claim 21, Huang discloses the following:
An apparatus comprising: a cache memory (p. 5, ¶ 57).  The data buffer is a cache memory;
a plurality of memory regions, each respective memory region in the plurality of memory regions configured to store a data set; and (p. 2, ¶ 27).  Valid data (data sets) are stored in various valid blocks (plurality of memory regions);
a controller configured to generate, using a cryptographical hash function, a hash value of the data set for a first memory region of the plurality of memory regions and store one or more copies of the hash value in the apparatus (p. 2, ¶ 27-28).  The de-dupe module of the controller generates hash values for valid data in the various respective memory blocks (regions including a first memory region);
the controller is configured to validate the data set […] using the one or more copies of the hash value (p. 3, ¶ 35-36).  The de-dupe module of the controller validates data using its hash signature (one or more copies of the hash value).

Huang discloses caching valid data in the buffer (cache), but does not explicitly disclose validating cached data.

Murase wherein after the data set is loaded from the first memory region, the controller is further configured to validated the data set in the cache memory using the one or more copies of the hash value (p. 3, ¶ 43; 4, ¶ 46).  Hash values in the hash tables for the buffer (cache) and base volume (plurality of memory regions including a first memory region) are generated when data is written (loaded) or flushed (p. 3, ¶ 43; p. 4, ¶ 46).  Accordingly, if data were buffered to the cache from memory as in Huang, then the buffer hash table would be updated with a hash of said data, and the validation would occur after the data is loaded from memory, because the hash is generated when data is loaded, and the hash is used to perform the validatation.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the de-duplication hashing of Huang to calculate hashes related to cached data, as in Murase, because it would be applying a known technique to improve a similar apparatus in the same way.  Huang discloses hashing for de-duplication of data.  Murase discloses an improved version of de-duplication hashing where hashes are created for buffered (cached) data.  It would have been obvious to one having ordinary skill in the art to modify the de-duplication 

Huang discloses storing a copy of data in multiple locations in memory (p. 2, ¶ 27-28) and a buffer (cache) (p. 5, ¶ 57), but Huang and Murase do not specifically disclose storing copies of the hash value in respective memory locations.  

Genarro discloses that the controller is configured to store a copy of the hash value in the cache memory, a copy of the hash value in the first memory region, and a copy of the hash value in a memory region other than the first memory region (col. 12, lns. 1-13).  A hash is calculated and stored in a header along with the data.  If this were applied to Huang, which discloses that copies of data can be stored in a first location (first memory region), second location (other memory region), and buffer (cache), then each of these locations would correspondingly contain copies of the hash.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the hashing of Huang and Murase to store the hashes together with data, as in Genarro, because it would be applying a known technique to improve a similar apparatus in the same way.  Huang and Murase both disclose hashing for data.  Genarro discloses an improved version of hashing where hashes are stored together with data.  It would have been obvious to one having ordinary skill in the art to modify the hashing of Huang and Murase to integrate the improved hashing in which the hashes are stored together with data, as in Genarro, because it would yield the predictable improvement of allowing data to be compared by directly accessing its associated hash, rather than having to go through a separate table. 

As noted in claim 1 above, the controller comprising the de-dupe module compares a hash for data in a block marked to be deleted (first memory region) to a hash computed for valid data in a second block (second memory region), and performs a “move” operation by deleting the data in the block to be deleted, and updating a pointer to point to the other location, in case of a match.  Huang further discloses that valid data from blocks can be stored in the data buffer (p. 5, ¶ 57).

Murase further discloses the cryptographic hash function from the data set in the cache memory (Fig. 2, buffer hash table 203; p. 4, ¶ 46).  A hash is calculated and stored when data is either written or flushed to the buffer (cache) or base volume (first memory region, second memory region).  Accordingly, the buffer hash table contains a hash of a data set in the cache memory.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the de-duplication hashing of Huang (combined with Genarro) to calculate hashes related to cached data, as in Murase, because Murase suggests the multi-level de-duplication including hashes for buffered data would yield the improvement of allowing other areas of storage to be powered off, yielding conservation of energy (p. 2, ¶ 30-31).

Re claim 24, Huang, Murase, and Genarro disclose the apparatus of claim 21, and Huang further discloses the following:
A managed memory device having the apparatus of claim 21, wherein the controller is further configured to: manage first hash values of data sets stored in the plurality of memory regions (p. 2, ¶ 27).  The de-dupe module of the controller manages signatures (hash values) for valid data among various data blocks (plurality of memory regions);
load a data set into the cache memory from a first memory region in the plurality of memory regions (p. 5, ¶ 59).  Data from the memory regions can be buffered (loaded) into the buffer (cache).

Murase discloses the following:
compute a second hash value using the data set from the cache memory; and (Fig. 2; p. 4, ¶ 46).  Hashes for buffered (cached) data are computed (p. 4, ¶ 46) and stored in the buffer hash table (Fig. 2);
determine whether the second hash value agrees with the first hash values managed by the controller (p. 4, ¶ 46).  Hashes for buffer data are compared to existing hashes in the base volume or other hash values, and it is determined if there are any duplicates (hashes agree).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the de-duplication hashing of Huang (combined with Genarro) to calculate hashes related to cached data, as in Murase, because Murase suggests the multi-level de-duplication including hashes for buffered data would yield the improvement of allowing other areas of storage to be powered off, yielding conservation of energy (p. 2, ¶ 30-31).

Re claim 25, Huang, Murase, and Genarro disclose the device of claim 24, and Huang further discloses that the controller is further configured to allow erasure of the data set from the first memory region to complete moving the data set from the first memory region to the second memory region, after a determination that the second hash value agrees with the first hash values managed by the controller (p. 3, ¶ 35-36).  After it is confirmed that a hash for valid data in a block to be deleted (first memory region) matches that of a second block (second memory region), the data can be erased at the first memory region and the pointer can be updated to point to the second memory region, thus completing “moving” the data.

Murase further discloses that the controller is configured to compute the second hash value during writing the data set from the cache memory to a second memory region (p. 4, ¶ 46).  The hash value can be generated (computed) during flush (writing the data set from the cache memory to a second memory region.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the de-duplication hashing of Huang (combined with Genarro) to calculate hashes when data is flushed from a buffer (cache), as in Murase, because Murase suggests the multi-level de-duplication including hashes for buffered data would yield the improvement of allowing other areas of storage to be powered off, yielding conservation of energy (p. 2, ¶ 30-31).

Claims 26-27, rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Murase, further in view of Genarro, and further in view of Harmer.

Re claim 26, Huang, Murase, and Genarro disclose the apparatus of claim 24, and Murase further discloses the following:
the controller is configured to allow writing the data set from the cache memory to a second memory region after a determination that the second hash value agrees with the first hash values managed by the controller (Figs. 11A-C).  The term “agrees” is not defined by Applicant.  Since the second hash value “agrees” with multiple first hash values, which are potentially different from one another, Examiner interprets agreement to mean that the hashes collectively are consistent.  During a flush process, the hashes are compared to one another to merge the volume into a consistent state (Fig. 11A); once the hashes have been compared to determine whether copies of data exist elsewhere, the cached data can either be flushed to the base volume (second memory region) (Fig. 11B) or the pointers can be updated to point to the additional copy(s) (Fig. 11C), thus moving (writing) the data to the second memory region;
writing of the data set from the cache memory to the second memory region (Figs. 11A-C).  See above.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the de-duplication hashing of Huang (combined with Genarro) to have a flushing merge operation, as in Murase, because Murase suggests the multi-level de-duplication including hashes for buffered data would yield the improvement of allowing other areas of storage to be powered off, yielding conservation of energy (p. 2, ¶ 30-31).

Huang, Murase, and Genarro do not specifically disclose locking the cache.

Harmer discloses that the controller is further configured to lock the cache memory from changes during writing of the data set from the cache memory to the second memory region (Fig. 4; col. 6, lns. 4-5 and 36-67).  The cache may be locked using either a shared or exclusive lock.  In the case of a shared lock, it locks the cache from changes.  In the case of an exclusive lock, it allows one requestor read/write access, but all other requestors are prevented from making changes.  Accordingly, either is “locking the cache memory from changes”.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the de-duplication hashing of Huang (combined with Murase and Genarro), to lock the buffer (cache) in case of a hash match, as in Harmer, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Huang (combined with Murase and Genarro) both disclose implementing de-duplication using hashing, as well as buffering of valid data.  Harmer discloses an improved version of hashing that locks the buffer in the case of a hash match.  The buffer locking hashing method of Harmer would be applicable to the hashing of Huang, which also has a buffer for the data.  It 

Re claim 27, Huang, Murase, and Genarro disclose the apparatus of claim 24, and Murase further discloses the following:
the controller is configured to allow a host system to read the data set from the cache memory after a determination that the second hash value agrees with the first hash values managed by the controller (Figs. 8A-C and 9).  The term “agrees” is not defined by Applicant.  Since the second hash value “agrees” with multiple first hash values, which are potentially different from one another, Examiner interprets agreement to mean that the hashes collectively are consistent.  When data is written to the buffer, the hashes are compared to one another to determine whether to add said data to the buffer; in so doing, the hashes “agree” in that they represent a consistent state for the data (Figs. 8A-C).  After data has been added to the buffer, a host can read the data from the buffer (Fig. 9);
the host system reading the data set from the cache memory (Fig. 9).  See above.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the de-duplication hashing of Huang (combined with Genarro) to check for hash consistency in a buffer, as in Murase, because Murase suggests the multi-level de-duplication including hashes for buffered data would yield the improvement of allowing other areas of storage to be powered off, yielding conservation of energy (p. 2, ¶ 30-31).

Huang, Murase, and Genarro do not specifically disclose locking the cache.

The cache may be locked using either a shared or exclusive lock.  In the case of a shared lock, it locks the cache from changes, but an owner (host) can still read data from the cache.  In the case of an exclusive lock, it allows one requestor read/write access, but all other requestors are prevented from making changes.  Accordingly, either is “locking the cache memory from changes”.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the de-duplication hashing of Huang (combined with Murase and Genarro), to lock the buffer (cache) in case of a hash match, as in Harmer, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Huang (combined with Murase and Genarro) discloses implementing de-duplication using hashing, as well as buffering of valid data.  Harmer discloses an improved version of hashing that locks the buffer in the case of a hash match.  The buffer locking hashing method of Harmer would be applicable to the hashing of Huang, which also has a buffer for the data.  It would have been obvious to one having ordinary skill in the art that applying the buffer locking of Harmer to the buffered hash comparison of Huang (combined with Murase and Genarro) would yield the predictable improvement of ensuring that the cache would not be altered while it is accessed.

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1, 4-9, 12-16, 18-21, and 23-27 filed 10/18/2021 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.
As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING REJECTIONS UNDER 35 USC § 112(b)
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 
Re claims 1 and 9, Applicant argues that the claims are no longer indefinite, and no longer fail to comply with the written description requirement, as they have been amended. Applicant’s argument has been fully considered, but is not deemed persuasive.  In response, Applicant’s amendments to claims 1 and 9 have rendered the rejections under 35 USC § 112 moot; the rejections are accordingly withdrawn.  However, it is noted that claim 12 has been rejected under 35 USC § 112 (see above).

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 1, 9, 16, and 21, Applicant argues that Huang does not disclose the claimed invention, for 2 reasons.

First, Applicant argues that the claimed invention discloses the steps of “1) Receive data X, compute its hash Hx, and store X in region A, and store hash Hx in another location 2) Receive a command to move X from region A to region B 3) Read region A for X, but we may get Y.  To make sure Y is actually X, compute its hash Hy and compare it to Hx. 4) If Hx = Hy, Y can be stored into region B; and X can be deleted from region A.  This accomplished the task of moving X from region A to region B”.  In response, Applicant’s first argument has been fully considered, but is not deemed persuasive.  At the outset, it is noted that Applicant has made the same argument for each independent claim 1, 9, 16, and 21, despite the fact that the subject matter of these claims differs substantially.  Furthermore, none of these claims disclose the specific steps described by Applicant.  Only claim 9 even mentions a 

Second, Applicant argues validating data copied during the actual copying operation.  In response, Applicant’s second argument has been fully considered, but is not deemed persuasive.  As previously noted, the language “copy the first data from the first memory to the first memory region as second data” is broad enough to encompass a logical migration of data (i.e. a logical pointer is updated to point to a copy of data at another location, thus performing a logical copy of data).  This is supported by Applicant’s specification (¶ 34-37 and 49-52), which suggests that the moving/copying can include verifying that a copy B of data existing at another location can be verified, and then the original version A can be deleted, rather than physically copying data A from the first location to the second location.  Accordingly, in Huang, the de-duplication is a logical copying of data, in that a pointer for first data is updated to point to another location storing a copy of said data, at which point the first data can be discarded (Fig. 8; p. 3, ¶ 35-36).
Applicant argues that the remaining claims are allowable as dependent upon one of claims 1, 9, 16, and 21 above, respectively.  As this is the sole argument for allowability, Applicant is directed to Examiner’s rejections of claims 1, 9, 16, and 21 above, respectively.
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 10/18/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132